33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tail-shaped object" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as this limitation relating to the stuffed object.
Claim 6 discloses in line 4 having “ a respective flexible coupling member” thus disclosing only a single element but then in line 6 the claim discloses requirements for “each respective coupling member” making it unclear how many coupling members are required by the claim.  For the purposes of examination, the claim will be interpreted as requiring a respective flexible coupling member for each of the two or more stuffed objects that each have one end connected to a respective one of the two or more stuffed objects and an opposite free end.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakoff (2008/0305711) and Anderson Jr. (4265448).  Kazakoff discloses a hand-held twirling apparatus (Fig. 2) having a handle (14) with a proximal end and a distal end sized for gripping by a user, a stuffed object (18) and a coupling member in the form of a flexible tether such as a resilient and pliable cord or spring (12, 24, 26) extending between the handle and stuffed object by having one end (12d) connected to the stuffed object and an opposite free end (12c) attached within the proximal end of the handle which faces the stuffed object such that movement of the tether enables the stuffed object to twirl about a longitudinal axis of the handle (Figs. 2-2a, paragraphs 19 & 23).  The object can be configured to have a variety of shapes that can include an elongated tail shaped object (paragraph 10, Fig. 5).  Kazakoff discloses the basic inventive concept with the exception of the free end formed with a pliable or deformable material having radially outwardly extending protrusions configured to press fit within the proximal end of the handle with the protrusions extending in a direction away from the distal end of the handle.  Anderson Jr. discloses a device with a handle having proximal and distal ends (Fig. 1) and a coupling member comprising a flexible tether (31) with a free end member configured to extend within the proximal end of the handle (Fig. 4) and having radially extending protrusions or barbs (35) that extend in a direction away from the distal end of the handle for enabling the coupling member to be press fit within the proximal end of the handle (column 3 lines 11-25).  Since both Kazakoff and Anderson Jr. relate to coupling members with flexible tethers configured for attaching to handles it would have been obvious to one of ordinary skill in the art to modify the free end of Kazakoff to include a member with protrusions as taught by Anderson Jr. for the predictable result of using a known mechanical coupling mechanism for retaining parts in a securely connected manner as desired.  In regard to the material being deformable or pliable so as to be configured to deform then expand when being placed in the handle, the examiner notes that it has been held that the mere selection of known materials on the basis of suitability for the intended use would be entirely obvious. See in re Leshin, 125 USPQ 416 (CCPA 1960).
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakoff and Anderson Jr. as applied above and further in view of Huling (2001/0035121).  Kazakoff and Anderson Jr. disclose the basic inventive concept with the exception of the materials used to form the stuffed object. Huling discloses an elongated tail-shaped object with a tether for attaching to an object (Fig. 1) that is formed from a plush cloth resembling fur stuffed with resilient material (paragraph 48).  It would have been obvious to one of ordinary skill in the art for the stuffed object of Kazakoff to be formed from plush cloth stuffed with a resilient material as taught by Huling for the predictable result of using materials that will enhance the visual appeal and feel of the stuffed object.  The examiner again notes that it has been held that the mere selection of known materials on the basis of suitability for the intended use would be entirely obvious. See in re Leshin, 125 USPQ 416 (CCPA 1960).
Claim(s) 6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakoff and Anderson Jr. as applied above for claim 1 and further in view of Nelson (6227929).  Kazakoff and Anderson Jr. disclose the basic inventive concept with the exception of having two or more stuffed tail objects each with a respective flexible coupling member to enable the coupling members to be alternatively attached to the proximal end of the handle.  Nelson discloses a twirling apparatus that can have a plurality of different objects (46) each with a respective coupling member (44) in the form of a flexible spring tether with a member for alternatively attaching to a handle (42) of the apparatus (Fig. 3, column 3 lines 35-54).  Since the references all relate to apparatuses with objects attached to handles by flexible tethers, it would have been obvious to one of ordinary skill in the art to modify Kazakoff and Anderson Jr. to include a plurality of tail-shaped objects and coupling members based on the teaching of Nelson for the predictable result of enhancing the versatility of the device by enabling its appearance and movement characteristics to be modified based on the desires of the user.  In regard to both stuffed objects being tail shaped objects, the examiner notes that matters related to ornamentation only which have no mechanical function cannot be relied on to patentably distinguish the claimed invention over the prior art.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazakoff, Anderson Jr. and Nelson as applied above and further in view of Huling (2001/0035121).  Kazakoff, Anderson Jr. and Nelson disclose the basic inventive concept with the exception of the materials used to form the stuffed object. Huling discloses an elongated tail-shaped object with a tether for attaching to an object (Fig. 1) that is formed from a plush cloth resembling fur stuffed with resilient material (paragraph 48).  It would have been obvious to one of ordinary skill in the art for the stuffed object of Kazakoff to be formed from plush cloth stuffed with a resilient material as taught by Huling for the predictable result of using materials that will enhance the visual appeal and feel of the stuffed object.  The examiner again notes that it has been held that the mere selection of known materials on the basis of suitability for the intended use would be entirely obvious. See in re Leshin, 125 USPQ 416 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711